 

Exhibit 10.12

ORTHOFIX MEDICAL INC.

SECOND AMENDED AND RESTATED

STOCK PURCHASE PLAN, AS AMENDED

 

1.Purpose

The purpose of the Plan is to encourage eligible employees and directors to
become owners of common stock of Orthofix Medical Inc., thereby giving them a
greater interest in the growth and success of its business.

2.Definitions

The following definitions are used throughout the Plan:

(a)“Board of Directors” means the Board of Directors of the Company.

(b)“Code” means the Internal Revenue Code of 1986, as amended.

(c)“Committee” means the Compensation Committee of the Board of Directors. If,
at any time, there is no acting Compensation Committee of the Board of
Directors, the term “Committee” shall mean the Board of Directors.

(d)“Company” means Orthofix Medical Inc., a Delaware corporation, or any
successor to substantially all of its business.

(e)“Director” means a member of the Board of Directors who is not also an
employee of the Company or of a Subsidiary and is not an Employee for purposes
of this Plan.

(f)“Effective Date” means the date determined in accordance with Section 11.

(g)“Employee” means a full-time or part-time employee of the Company or of a
Subsidiary that has been designated as a participating employer under the Plan.
Notwithstanding the foregoing, unless otherwise prohibited by the laws of the
local jurisdiction, “Employee” shall not mean a temporary employee.

(h)“Fair Market Value” means, as of any date that requires the determination of
the Fair Market Value of Orthofix Stock under this Plan, the value of a share of
Orthofix Stock on such date of determination, calculated as follows:

(i)If shares of Orthofix Stock are then listed or admitted to trading on a
Nasdaq market system or a stock exchange which reports closing sale prices, the
Fair Market Value shall be the closing sale price on such date on such Nasdaq
market system or principal stock exchange on which the share is then listed or
admitted to trading, or, if no closing sale

1

    

    



--------------------------------------------------------------------------------

 

price is quoted on such day, then the Fair Market Value shall be the closing
sale price of the share on such Nasdaq market system or such exchange on the
next preceding day on which a closing sale price is reported;

(ii)If shares of Orthofix Stock are not then listed or admitted to trading on a
Nasdaq market system or a stock exchange which reports closing sale prices, the
Fair Market Value shall be the average of the closing bid and asked prices of
the share in the over-the-counter market on such date, or, if no closing bid and
asked prices are reported on such day, then the Fair Market Value shall be the
average of the closing bid and asked prices of the share in the over-the-counter
market on the next preceding day on which closing bid and asked prices are
reported; or

(iii)If neither (i) nor (ii) is applicable as of such date, then the Fair Market
Value shall be determined by the Committee in good faith using any reasonable
method of evaluation, which determination shall be conclusive and binding on all
interested parties.

(i)“Orthofix Stock” means the Common Stock of the Company, $.10 par value.
Unless the context indicates otherwise, the terms “share” or “shares” shall
refer to a share or shares of Orthofix Stock.

(j)“Participant” means an Employee or Director who elects to participate in the
Plan; provided, however, that no employee shall be allowed to be a Participant
at any time if such employee, after exercising his or her rights to purchase
shares under the Plan, would beneficially own shares of the Company’s Common
Stock (including shares that may be acquired under any outstanding options)
representing five percent or more of the total combined voting power of all
classes of stock of the Company. For purposes of the foregoing sentence, (i) an
individual shall be considered as beneficially owning the stock owned, directly
or indirectly, by or for his brothers and sisters (whether by the whole or half
blood), spouse, ancestors, and lineal descendants, and (ii) stock owned,
directly or indirectly, by or for a corporation, partnership, estate, or trust,
shall be considered as being beneficially owned proportionately by or for its
shareholders, partners, or beneficiaries.

(k)“Plan” means the Orthofix Medical Inc. Second Amended and Restated Stock
Purchase Plan, as further amended from time to time.

(l)“Plan Year” means the 12-month period beginning on January 1 and ending on
December 31; provided, that, pursuant to Section 7, the Committee may change the
duration, frequency, start and end dates of future Plan Years. (Consistent with
the foregoing, the Committee has resolved that, commencing with the 2019
calendar year, the “Plan Year” shall be the 12-month period beginning on
November 1 and ending on October 31, and that to accommodate a transition to the
new beginning and ending Plan Year dates, a one-time Plan Year shall begin on
January 1, 2019 and end on October 31, 2019.)

(m)“Subsidiary” means (i) a domestic or foreign corporation, limited liability
company, partnership or other entity with respect to which the Company, directly
or indirectly, has the power, whether through the ownership of voting
securities, by contract or otherwise, to

2

    

    



--------------------------------------------------------------------------------

 

elect at least a majority of the members of such entity’s board of directors or
analogous governing body or (ii) any other domestic or foreign corporation,
limited liability company, partnership or other entity in which the Company,
directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan.

3.Shares Subject to the Plan

(a)The total number of shares of Orthofix Stock reserved and available for
issuance pursuant to the Plan shall not exceed 2,350,000 shares. The shares of
Orthofix Stock purchasable pursuant to the Plan may be authorized but previously
unissued shares of Orthofix Stock or shares of Orthofix Stock held in treasury
or purchased in the open market or in privately negotiated transactions. The
Company shall bear all costs in connection with issuance or transfer of any
shares and all commissions, fees and other charges incurred in purchasing shares
for distribution pursuant to the Plan.

(b)A Participant shall have no rights as a shareholder with respect to shares of
Orthofix Stock purchasable pursuant to the Plan until the date the Participant
or his nominee becomes the holder of record of such shares. No adjustment shall
be made for dividends or other rights for which the record date is prior to such
date.

(c)If the Committee determines that the total number of shares of Orthofix Stock
to be purchased pursuant to the Plan on any particular date exceeds the number
of shares then available for issuance under the Plan, the Committee shall make a
pro rata allocation of the available shares on a uniform and non-discriminatory
basis, and the payroll and other deductions of each Participant, to the extent
in excess of the aggregate purchase price payable for the Orthofix Stock
pro-rated to such individual, shall be refunded pursuant to Section 6.

4.Eligibility

Each Employee and Director (subject to Section 5(b) hereof) shall be eligible to
participate in the Plan on the first day of any Plan Year, provided that he or
she is actively employed or is a Director of the Company on such day.

5.Participation

(a)An eligible Employee shall become a Participant for any Plan Year by electing
to contribute to the Plan, through payroll deductions, either a fixed amount or
a percentage of his or her compensation for the Plan Year; provided, however,
that such fixed amount or percentage shall not be less than 1% nor more than 25%
(or such other percentage as the Committee may determine) of his or her
compensation for the Plan Year. For purposes of the Plan, an Employee’s
compensation shall mean (i) for non-commissioned employees, his or her regular
salary or straight-time wages, overtime, bonuses, and all other forms of
compensation, excluding any car allowance or relocation expense reimbursements;
and (ii) for commissioned employees, his or her commissions, guaranteed
payments, overtime, bonuses, and all other forms of compensation, excluding any
car allowance or relocation expense reimbursements. An Employee’s election to
participate in the Plan for any Plan Year shall be made prior to the

3

    

    



--------------------------------------------------------------------------------

 

beginning of such Plan Year on an authorized form and shall be made in
accordance with procedures established by the Committee from time to time.

(b)An eligible Director shall become a Participant for any Plan Year by electing
to contribute to the Plan, through a deduction of his or her annual director or
other compensation paid in cash, either a fixed amount or a percentage of such
director compensation for the Plan Year. A Director’s election to participate in
the Plan for any Plan Year shall be made prior to the beginning of such Plan
Year or, if later, within 30 days after the date on which such individual first
becomes an eligible Director, on an authorized form and shall be made in
accordance with procedures established by the Committee from time to time.
Notwithstanding the foregoing, a Director’s election to participate in the Plan
for the Plan Year in which he or she first becomes eligible to participate may
be made within 30 days after the date on which such individual first becomes
eligible to participate; provided, however, such election shall apply only to an
amount of his or her annual or other director compensation paid in cash for such
Plan Year equal to the total amount of the Director’s annual or other
compensation paid in cash for such Plan Year multiplied by the ratio of the
number of days remaining in the Plan Year after such election is made over the
total number of days in the Plan Year for which such Director receives annual
director or other compensation.

(c)A Participant must complete a new election with respect to each Plan Year in
order to participate in the Plan for such Plan Year. During any Plan Year, a
Participant may make a one-time election to decrease (including to zero) his or
her rate of payroll deductions applicable to such Plan Year.  Such one-time
decrease shall not limit Participant’s ability to withdraw from the Plan
pursuant to Section 5(e) below.  To make such one-time decrease, the Participant
may submit a new election authorizing the new rate of payroll deductions at any
time but no later than thirty (30) days before the last day of the Plan Year and
in accordance with such other procedures as are established by the Committee
from time to time.

(d)Participant contributions (i) in the case of Employees, shall be credited or
deposited as soon as practicable following each payday, and (ii) in the case of
Directors, shall be credited or deposited as soon as practicable following the
Company’s deduction of all or a portion of the Director’s annual or other
compensation. The Company shall maintain bookkeeping accounts of all Participant
contributions but shall have no obligation to pay interest or to hold such
amounts in a separate interest-bearing account at a bank or other financial
institution (except as required by applicable law). To the extent separate
interest-bearing accounts at a bank or other financial institution are required
by applicable law, each such account shall be maintained in the name of the Plan
for the benefit of Participants, and the balance of each such account shall
remain the property of the Participants until transferred to the Company
pursuant to Section 6. After the close of each Plan Year, the balance of the
account will be used by (or transferred to) the Company to purchase Orthofix
Stock for distribution to Participants and to pay cash in lieu of fractional
shares as provided in Section 6.

(e)A Participant may elect to withdraw from the Plan by providing notice to the
Committee before the last day of the Plan Year. Upon withdrawal from the Plan,
all payroll and other deductions under the Plan shall immediately cease, and a
Participant shall receive, in lieu of any other benefits under the Plan, the
following: (i) a refund of his or her contributions as

4

    

    



--------------------------------------------------------------------------------

 

soon as practicable following the date of withdrawal from the Plan, and in any
event no later than the date that is two and one-half months following the last
day of the Plan Year in which such Participant withdrew from the Plan, and (ii)
to the extent a separate interest-bearing account at a bank or other financial
institution was required by applicable law, a refund of the interest, if any,
accrued through the date of payment at the rate in effect at the bank or other
financial institution holding Participant contributions, which refund of accrued
interest, if any, shall be paid immediately following the end of the Plan Year
in which such Participant withdrew from the Plan, and in any event no later than
the date that is two and one-half months following the last day of such Plan
Year.

(f)An Employee’s participation in the Plan shall terminate upon his or her
termination of employment. An Employee’s participation in the Plan shall, unless
otherwise required by applicable law, terminate upon his or her leave of absence
or absence from active employment for any other reason only if such Employee
does not continue to make contributions to the Plan during such leave in
accordance with procedures established by the Committee. An Employee whose
participation in the Plan has terminated pursuant to this Section 5(f) shall be
deemed to have withdrawn from the Plan for purposes of this Section 5.

(g)A Director’s participation in the Plan shall terminate if, during any Plan
Year, such Director ceases to be a member of the Board of Directors for any
reason. A Director whose participation in the Plan has terminated pursuant to
this Section 5(g) shall be deemed to have withdrawn from the Plan for purposes
of this Section 5.

(h)A Participant who withdraws his or her contributions or otherwise ceases
participation before the last day of the Plan Year may again participate in the
Plan for any subsequent Plan Year, provided he or she satisfies the eligibility
requirements of Section 4 and makes a timely election to contribute for such
Plan Year.

(i)If any law, rule, or regulation applicable to an eligible Employee or
Director prohibits the use of payroll or other deductions for purposes of the
Plan, or if such deductions impair or hinder the operation of the Plan or affect
the composition of the Board of Directors or any committee thereof, an
alternative method of payment approved by the Committee may be substituted for
such eligible Employee or Director, as applicable; provided, however, that if
any law, rule or regulation relating to a Director participating in the Plan, in
the sole discretion of the Board of Directors, would affect the composition of
the Board of Directors or any committee thereof, the Board of Directors may
terminate such Director’s participation in the Plan.

6.Distribution of Common Stock

(a)As soon as practicable following the last day of each Plan Year, but in any
event no later than the date that is two and one-half months following the last
day of such Plan Year, the Committee shall distribute to each Employee and
Director who was a Participant for the entire Plan Year (or, in the event of the
death of an Employee or Director prior to such distribution, to the Employee’s
or Director’s beneficiary, as applicable) a certificate or certificates
representing the number of whole shares of Orthofix Stock determined by dividing
(i)

5

    

    



--------------------------------------------------------------------------------

 

the amount of the Participant’s contributions for the Plan Year (plus interest,
if any, accrued to the extent required by applicable law on such contributions
through the end of the Plan Year) by (ii) 85% of the Fair Market Value of the
Orthofix Stock on the first day of the Plan Year or, if lower, on the last day
of the Plan Year. Cash in the amount of any fractional share shall be paid to
the Participant by check as soon as practicable following the last day of each
Plan Year, but in any event, no later than the date that is two and one-half
months following the last day of such Plan Year.

(b)The Committee may, in its discretion, require a Participant to pay to the
Company or its Subsidiary, as appropriate, prior to the distribution of the
Orthofix Stock, the amount that the Committee deems necessary to satisfy the
Company’s obligation to withhold applicable taxes, at the minimum statutory
rate, that the Participant incurs as a result of the Participant’s participation
in the Plan. To satisfy the minimum statutory tax withholding requirements, a
Participant may (i) deliver to the Company or its Subsidiary, as appropriate,
sufficient shares of Orthofix Stock (based upon the Fair Market Value of the
Orthofix Stock at the date of withholding) to satisfy the Company’s tax
withholding obligations, (ii) deliver sufficient cash to the Company or its
Subsidiary, as appropriate, to satisfy tax withholding obligations, or (iii)
irrevocably elect for the Company or its Subsidiary, as appropriate, to withhold
from the shares of Orthofix Stock to be distributed to the Participant the
number of shares necessary (based upon the Fair Market Value of the Orthofix
Stock at the date of withholding) to satisfy the Company’s tax withholding
obligations. In the event the Committee subsequently determines that the
aggregate Fair Market Value (on the date of withholding) of shares of Orthofix
Stock withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then the Participant shall pay to the
Company, or its Subsidiary, as appropriate, immediately upon the Committee’s
request, the amount of that deficiency. The Company or its Subsidiary, as
appropriate, shall also have the right to deduct from all cash payments made to
a Participant (whether or not such payment is made in connection with the Plan)
any applicable taxes required to be withheld with respect to such payments.

7.Administration of the Plan

(a)The Committee shall administer the Plan and shall keep a written record of
its actions and proceedings regarding the Plan and all dates, records and
documents relating to its administration of the Plan. The Committee is
authorized to interpret the Plan, to make, amend and rescind such rules as it
deems necessary for the proper administration of the Plan, to make all other
determinations necessary or advisable for the administration of the Plan and to
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent that the Committee deems desirable to carry
the Plan into effect. The powers and duties of the Committee shall include,
without limitation, the following:

(i)Determining the amount of benefits payable to Participants and authorizing
and directing the Company with respect to the payment of benefits under the
Plan;

(ii)Determining the duration, frequency, start and end dates of future Plan
Years;

6

    

    



--------------------------------------------------------------------------------

 

(iii)Construing and interpreting the Plan in its sole discretion whenever
necessary to carry out its intention and purpose and making and publishing such
rules for the regulation of the Plan as are not inconsistent with the terms of
the Plan;

(iv)Compiling and maintaining all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan; and

(v)Administering the Plan as necessary to take account of tax, securities law
and other regulatory requirements of foreign jurisdictions.

(b)Any action taken or determination made by the Committee shall, except as
otherwise provided in Section 8 below, be conclusive on all parties. No member
of the Committee shall vote on any matter relating specifically to such member.
In the event that a majority of the members of the Committee would be
specifically affected by any action proposed to be taken (as opposed to being
affected in the same manner as each other Participant in the Plan), such action
shall be taken by the Board of Directors.

(c)The Committee may designate one or more of its members or the Chief Executive
Officer or the Chief Financial Officer to carry out its responsibilities under
such conditions or limitations as it may set, except that the Committee may not
delegate its authority with regard to participation in the Plan by eligible
Directors or by eligible Employees who are officers for purposes of Section
16(b) of the Securities Exchange Act of 1934, as amended.

(d)No member of the Board of Directors or the Committee, the Chief Executive
Officer, the Chief Financial Officer, or any other officer or employee of the
Company or any of its Subsidiaries to whom any duties or responsibilities are
delegated hereunder shall be liable for any action or determination made in
connection with the operation, administration or interpretation of the Plan, and
the Company shall indemnify, defend and hold harmless each such person from any
liability arising from or in connection with the Plan, except where such
liability results directly from such person’s fraud, willful misconduct or
failure to act in good faith. In the performance of its responsibilities with
respect to the Plan, the Committee shall be entitled to rely upon information
and advice furnished by the Company’s officers, the Company’s accountants, the
Company’s counsel and any other person the Committee deems necessary, and no
member of the Committee shall be liable for any action taken or not taken in
reliance upon any such advice.

(e)Anything in the Plan to the contrary notwithstanding, any authority or
responsibility that, under the terms of the Plan, may be exercised by the
Committee may alternatively be exercised by the Board of Directors.

8.Claims Procedure

(a)If a Participant does not receive the timely payment of the benefits which
the Participant believes are due under the Plan, the Participant may make a
claim for benefits in the manner hereinafter provided.

7

    

    



--------------------------------------------------------------------------------

 

(i)All claims for benefits under the Plan shall be made in writing and shall be
signed by the Participant. Claims shall be submitted to the Committee, or to a
representative designated by the Committee. If the Participant does not furnish
sufficient information with the claim for the Committee to determine the
validity of the claim the Committee shall indicate to the Participant any
additional information which is necessary for the Committee to determine the
validity of the claim.

(ii)Each claim hereunder shall be acted on and approved or disapproved by the
Committee within 90 days following the receipt by the Committee of the
information necessary to process the claim.

(iii)In the event the Committee denies a claim for benefits in whole or in part,
the Committee shall notify the Participant in writing of the denial of the claim
and notify the Participant of his or her right to a review of the Committee’s
decision. Such notice by the Committee shall also set forth, in a manner
calculated to be understood by the Participant, the specific reason for such
denial, the specific provisions of the Plan on which the denial is based and a
description of any additional material or information necessary to perfect the
claim with an explanation of the Plan’s appeals procedure as set forth in this
Section.

(iv)If no action is taken by the Committee on a Participant’s claim within 90
days after receipt by the Committee, such claim shall be deemed to be denied for
purposes of the following appeals procedure.

(b)Any Participant whose claim for benefits is denied in whole or in part may
appeal for a review of the decision by the full Committee. Such appeal must be
made within three months after the Participant has received actual or
constructive notice of the denial as provided above. An appeal must be submitted
in writing within such period and must:

(i)request a review by the full Committee of the claim for benefits under the
Plan;

(ii)set forth all of the grounds upon which the Participant’s request for review
is based and any facts in support thereof; and

(iii) set forth any issues or comments which the Participant deems pertinent to
the appeal.

(c)The Committee shall regularly review appeals by Participants. The Committee
shall act upon each appeal within 60 days after receipt thereof unless special
circumstances require an extension of the time for processing, in which case a
decision shall be rendered by the Committee as soon as possible but not later
than 120 days after the appeal is received by the Committee.

(d)The Committee shall make a full and fair review of each appeal and any
written materials submitted by the Participant in connection therewith. The
Committee may require the Participant to submit such additional facts, documents
or other evidence as the Committee in its discretion deems necessary or
advisable in making its review. The Participant

8

    

    



--------------------------------------------------------------------------------

 

shall be given the opportunity to review pertinent documents or materials upon
submission of a written request to the Committee, provided the Committee finds
the requested documents or materials are pertinent to the appeal.

(e)On the basis of its review, the Committee shall make an independent
determination of the Participant’s eligibility for benefits under the Plan. The
decision of the Committee on any claim for benefits shall be final and
conclusive upon all parties thereto.

(f)In the event the Committee denies an appeal in whole or in part, the
Committee shall give written notice of the decision to the Participant, which
notice shall set forth, in a manner calculated to be understood by the
Participant, the specific reasons for such denial and which shall make specific
reference to the pertinent provisions of the Plan on which the Committee’s
decision is based.

9.Amendment and Termination

(a)The Plan may be amended or terminated by the Board of Directors at any time,
provided that no such action shall have the effect of decreasing a Participant’s
accrued benefits as of the effective date of such action. Upon termination of
the Plan, each Participant shall receive a refund of his or her contributions
for the Plan Year (plus interest, if any, accrued to the extent required by
applicable law through the date of termination).

(b)Without shareholder consent and without regard to whether any Participant
rights may be considered to have been “decreased,” the Committee shall be
entitled to establish the exchange ratio applicable to payroll and other
deductions, in a currency other than United States Dollars, permit payroll and
other deductions in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
payroll and other deduction elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of shares of Orthofix Stock for each
Participant properly correspond with amounts deducted from the Participant’s
compensation, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan.

10.Beneficiary Designation

A Participant may file a written designation of a beneficiary who is to receive
any Orthofix Stock or cash under the Plan in the event of such Participant’s
death prior to delivery to such Participant of such Orthofix Stock or cash. If a
Participant is married and the designated beneficiary is not the spouse, spousal
consent shall be required for such designation to be effective to the extent
required by applicable law. Such beneficiary designation may be changed by the
Participant at any time by written notice to the Committee. All beneficiary
designations shall be made in such form and manner as the Committee may
prescribe from time to time.

9

    

    



--------------------------------------------------------------------------------

 

11.Effective Date

The Plan, as currently amended, became effective on July 17, 2018, the date that
the most recent amendment increasing the number of shares authorized under the
Plan was approved by the Company’s shareholders.

12.Participants in Non-U.S. Jurisdictions

(a)To the extent that Participants are domiciled or resident outside of the U.S.
or are domiciled or resident in the U.S. but are subject to the tax laws of a
jurisdiction outside of the U.S., the Committee shall have the authority and
discretion to adopt such modifications and procedures as it shall deem necessary
or desirable to comply with the provisions of the laws of such non-U.S.
jurisdictions in order to assure the viability of the benefits paid to such
Participants. The authority granted under the previous sentence shall include
the discretion for the Committee to adopt, on behalf of the Company, one or more
sub-plans applicable to separate classes of eligible Employees and Directors who
are subject to the laws of jurisdictions outside of the U.S.

(b)Notwithstanding any other provision of the Plan to the contrary, to the
extent the Company is required to comply with the EU Prospectus Directive in any
jurisdiction with respect to awards made to eligible Employees or Directors in
such jurisdiction, the Committee may suspend the right of all eligible Employees
and Directors in such jurisdiction to participate in the Plan.

13.Miscellaneous

(a)Nothing in the Plan shall confer upon a Participant the right to continue in
the employ or continue to be a Director of the Company or a Subsidiary or shall
limit or restrict the right of the Company or a Subsidiary to terminate the
employment of a Participant at any time with or without cause.

(b)No right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge such right or
benefit shall be void. No such right or benefit shall in any manner be liable
for or subject to the debts, liabilities or torts of a Participant.

(c)Neither the Company nor any Subsidiary shall be under any obligation to issue
or deliver certificates for shares of Orthofix Stock pursuant to the Plan if
such issuance or delivery would, in the opinion of the Committee, cause the
Company to violate any provision of applicable law. The Company and its
subsidiaries will use their best efforts to comply with applicable laws but will
not be liable for any failure to comply.

(d)If any provision in the Plan is held by a court of competent jurisdiction to
be invalid, void, or unenforceable, the remaining provisions shall nevertheless
continue in full force and effect without being impaired or invalidated in any
way.

10

    

    



--------------------------------------------------------------------------------

 

(e)The Plan shall be construed and governed in accordance with the law of the
State of New York and without giving effect to principles of conflicts of laws.

(f)All notices or other communications by a Participant to the Committee, the
Company, or any Subsidiary under or in connection with the Plan shall be deemed
to have been duly given when received in the form specified by the Committee at
the location, or by the person, designated by the Committee for the receipt
thereof.

(g)Notwithstanding anything to the contrary contained in the Plan, notices and
other elections under this Plan may be delivered or made electronically, in the
discretion of the Committee. In addition, in the discretion of the Committee,
shares otherwise deliverable under the Plan may be delivered or otherwise
evidenced through book entry or other electronic format without the need to
deliver an actual share certificate; provided, however, an actual share
certificate shall be delivered if requested by the Participant.

(h)The Board of Directors or the Committee may extend or terminate the benefits
of the Plan to any Subsidiary at any time without the approval of the
shareholders of the Company.

(i)The proceeds received by the Company from the sale of Orthofix Stock pursuant
to the Plan shall be used for general corporate purposes.

(j)No shares of Orthofix Stock may be issued under this Plan unless the issuance
of such shares has been registered under the Securities Act of 1933, as amended,
and qualified under applicable state “blue sky” laws and any applicable non-U.S.
securities laws, or the Company has determined that an exemption from
registration and from qualification under such state “blue sky” laws and
applicable non-U.S. securities laws is available. The Committee may require each
Participant purchasing shares under the Plan to represent to and agree with the
Company in writing that such eligible Employee or Director, as applicable, is
acquiring the shares for investment purposes and not with a view to the
distribution thereof. All certificates for shares delivered under the Plan shall
be subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any exchange upon which the shares are then
listed, and any applicable securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

14.Compliance with Code Section 409A

The Plan and any options granted hereunder are intended to meet the short term
deferral exemption from Code Section 409A and shall be interpreted and construed
consistent with this intent. Notwithstanding any provision of the Plan to the
contrary, in the event that the Board of Directors determines that the Plan or
any option granted hereunder may be subject to Code Section 409A, the Board of
Directors may, without the consent of Participants, including the affected
Participant, adopt such amendments to the Plan or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board of Directors determines are
necessary or appropriate to (i) exempt the

11

    

    



--------------------------------------------------------------------------------

 

Plan or any option granted hereunder from Code Section 409A or (ii) comply with
the requirements of Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder. Notwithstanding the foregoing,
the Company shall not be required to assume any increased economic burden in
connection therewith.

12

    

    

